Citation Nr: 0937158	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a variously diagnosed 
psychiatric disability, to include depression, a panic 
disorder, and posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1978 to April 1979.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating decision of the Boise, Idaho Department of Veterans 
Affairs (VA) Regional Office (RO).  In her May 2007 
Substantive Appeal, the Veteran requested a videoconference 
hearing.  Such hearing was scheduled in July 2008.  The 
appellant filed a motion asking that it be cancelled and 
rescheduled due to financial hardship (including high fuel 
cost).  The motion was denied for lack of sufficient 
allegation of good cause.  

Although the RO reopened the Veteran's claim of service 
connection for a psychiatric disability in the March 2007 
statement of the case (SOC), and denied the claim on the 
merits, the question of whether new and material evidence has 
been received to reopen such claim must be addressed in the 
first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.  

The matter of entitlement to service connection for a 
variously diagnosed psychiatric disability based on de novo 
review is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.  


FINDINGS OF FACT

1.  An unappealed January 2003 rating decision denied service 
connection for a psychiatric disability, to include 
depression, a panic disorder, and PTSD essentially on the 
basis that there was no credible supporting evidence of a 
stressor event in service.  

2.  Evidence received since the January 2003 rating decision 
includes a statement from the Veteran's mother indicating 
that she was aware that the Veteran was sexually assaulted in 
service; this evidence relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a psychiatric disability, to include depression, a panic 
disorder, and PTSD, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the January 2003 rating decision is 
new and material and the claim of service connection for a 
variously diagnosed psychiatric disability may be reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as the determination 
below constitutes a full grant of the portion of the claim 
being addressed, there is no reason to belabor the impact of 
the VCAA on this matter since any error in notice is 
harmless.  




Criteria, Evidence and Analysis

Initially, the Board notes that all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis will 
focus specially on what the evidence shows, or fails to show, 
as to the claim.  

New and Material Evidence to Reopen

An unappealed January 2003 rating decision denied service 
connection for a psychiatric disability, to include 
depression, a panic disorder, PTSD, essentially based on a 
finding that there was no credible supporting evidence that 
an in-service stressor event occurred.  That decision is 
final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

As the January 2003 rating decision denied service connection 
for the Veteran's psychiatric disability on the basis that 
there was no evidence relating her psychiatric disability to 
service, and specifically credible supporting evidence that 
an in-service stressor occurred, for evidence to be new and 
material in this matter, it must tend to corroborate the 
Veteran's allegation of an in-service stressor.  Evidence 
received since the January 2003 rating decision includes a 
May 2007 statement by the Veteran's mother that states she 
was aware the Veteran was sexually assaulted in service, and 
tends to corroborate the Veteran's account of an in-service 
stressor.  Hence, the additional evidence received pertains 
to the unestablished fact necessary to substantiate the claim 
of service connection for a psychiatric disability, and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the additional evidence received since the 
January 2003 rating decision is both new and material, 
warranting the reopening of the claim.  


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disability, to include depression, a panic 
disorder, and PTSD is granted.  


REMAND

As noted above, the Veteran alleges that her psychiatric 
condition, including PTSD, resulted from a sexual assault by 
Chief Warrant Officer W. T. in service in August or September 
1978 (as opposed to any personal or sexual assault pre or 
postservice).  In her May 2007 Substantive Appeal the Veteran 
indicated she requested a hardship transfer following the 
assault; in a June 2007 statement she acknowledged that the 
request was not documented in service records.  As the 
Veteran has identified the location where the alleged 
stressor occurred (San Diego, California), the name of the 
warrant officer who allegedly committed the assault, and an 
approximate time period as to when the assault occurred, at 
least part of her allegation is verifiable, i.e., whether 
C.W.O., W.T., served (was co-located) with the Veteran at the 
alleged site of the assault when the alleged assault 
occurred.  At the very least, corroboration of this alleged 
fact should be sought.  

The Board notes that while correspondence from the Veteran 
and her representative demonstrates they may have actual 
knowledge of the types of evidence that may be considered to 
substantiate a claim of service connection for PTSD based on 
sexual assault under 38 C.F.R. § 3.304(f)(3), notice of this 
was not provided in the letters of August 2002, September 
2002 and June 2006.  As the matter is being remanded anyway, 
the RO will have the opportunity to correct this deficiency.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
specified that there are special evidentiary procedures for 
PTSD claims based on personal assault.  See VA ADJUDICATION 
MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal 
trauma is an extremely personal and sensitive issue, many 
incidents of personal trauma are not officially reported, and 
the victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  It is often necessary to seek alternative 
evidence.  Id.  

38 C.F.R. § 3.304(f)(3) provides that if a PTSD claim is 
based on an in-service personal assault, evidence from 
sources other than the Veteran's service treatment records 
may corroborate his/her accounts of the stressor incident.  
Examples of such evidence include, but are not limited to, 
statements from family members.  In this regard, as noted 
above, the Veteran submitted a May 2007 lay statement from 
her mother stating she was aware that the Veteran was 
sexually assaulted by W.T. while stationed in San Diego, 
California.  It is unclear as to when this information was 
made known to the Veteran's mother, and whether she may have 
any further evidence (copies of contemporaneous letters, 
e.g.) corroborating the alleged rape.    

Additionally, a January 1988 Spokane, Washington VA medical 
center record indicates the Veteran suffered from alcohol 
abuse from 1980 to 1987, and graduated from a treatment 
center in Alaska in January 1987.  It does not appear the RO 
attempted to secure the records of the treatment in Alaska.  
Records of such treatment may contain some summary of history 
of the Veteran's substance abuse (and perhaps comment/opinion 
regarding the etiology of the substance abuse), and should be 
secured, if available.  

Furthermore, a VA examination (based on a complete record, 
and following an RO stressor determination) is necessary to 
determine the nature and likely etiology of the Veteran's 
psychiatric disability.  

The Board notes that there is conflicting evidence whether 
the Veteran joined the Navy to escape an abusive husband.  An 
April 1999 Department of Health and Welfare report notes she 
joined the Navy to leave her alcoholic husband, reconciled, 
got pregnant, and divorced him in 1980.  A February 2001 
mental status examination by M. P. E., Ph.D. notes she became 
pregnant and was discharged, and divorced a physically 
violent husband.  In June 2007 correspondence, the Veteran 
indicated that she joined the Navy to get away from her 
alcoholic husband, but that he was not abusive.  

The Veteran is advised that 38 C.F.R. § 3.158(a) provides 
that where evidence requested in connection with an original 
or reopened claim is not furnished within one year of the 
request, the claim will be considered abandoned.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a letter to the 
Veteran informing her of the provisions of 
38 C.F.R. § 3.304(f)(3) describing the 
evidence that may be submitted to 
establish the occurrence of the alleged 
in-service personal and sexual assault.  
Specifically, she should be advised of the 
various ways in which personal and sexual 
assault may be corroborated, including, 
but not limited to: behavior and/or 
performance changes; records from law 
enforcement authorities, mental health 
counseling centers, hospitals, or 
physicians; statements from family 
members, fellow service members, or 
clergy; deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  It 
should be specifically ascertained whether 
there is any contemporaneous evidence 
corroborating the alleged stressor event 
(e.g. letters from the Veteran to her 
mother, or acquaintances), and copies of 
any such evidence should be secured for 
the record.  

The letter should also ask the Veteran to 
identify the provider(s) of all treatment 
and/or evaluation she has received for 
substance abuse since her discharge from 
service, and any releases needed to secure 
records of any private evaluation and/or 
treatment.  Of particular interest is the 
alcohol abuse treatment she received in 
Alaska in approximately January 1987.  [In 
conjunction with this request, the RO 
should advise the appellant that this 
information is critical, and remind her of 
the provisions of 38 C.F.R. § 3.158(a).]  
The RO should secure copies of complete 
clinical records of all evaluations and 
treatment from the sources the Veteran 
identifies.  

2.  The RO should seek verification of the 
Veteran's account that C.W.O. W. T. 
served/was co-located with the Veteran at 
the time her alleged rape took place (in 
San Diego, California, in approximately 
August or September 1978).  

3.  Thereafter, the RO should make a 
formal determination as to whether there 
is credible supporting evidence that the 
claimed in-service stressor occurred 
(making any credibility assessments 
necessary).  The RO should explain the 
basis for any finding that there is no 
credible supporting evidence of a claimed 
in-service stressor event.  
4.  The RO should then arrange for a VA 
psychiatric examination of the Veteran to 
determine whether she has a psychiatric 
disability, to include depression, a panic 
disorder, and/or PTSD, based on a stressor 
event in service (as opposed to any pre or 
postservice stressor event).  The examiner 
must be advised by the RO of what, if any 
stressor event in service is determined to 
be corroborated.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examination and the report thereof must be 
in accordance with DSM-IV.  The examiner 
must explain the rationale for all 
opinions given.  If it is determined that 
the Veteran was exposed to a stressor 
event in service, but does not meet the 
criteria for a diagnosis of PTSD or if the 
PTSD is determined to have resulted from a 
pre/or postservice stressor event, 
explanation of rationale should 
specifically address such findings in 
detail.  

5.  After the development sought above is 
completed, the RO should readjudicate the 
Veteran's claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental SOC and afford the Veteran 
and her representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  

______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


